UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8493


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WARREN SANDERS, a/k/a Charlie Brown, a/k/a William McKinney,
a/k/a New York Mike,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:03-cr-00086-1)


Submitted:    February 26, 2009             Decided:   March 9, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Warren Sanders, Appellant Pro Se.      John J. Frail, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Warren   Sanders    appeals   the   district     court’s   order

reducing his sentence.      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.         United States v. Sanders, No. 3:03-cr-

00086-1 (S.D.W. Va. Nov. 21, 2008), and the reasons expressed in

our recent decision in United States v. Dunphy, 551 F.3d 247,

253-56 (4th Cir. 2009).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and    argument   would    not   aid   the

decisional process.

                                                                    AFFIRMED




                                     2